DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 16 July 2021 has been entered.  Claims 1-4, 7, 12, 15-16, and 19 are pending.  Claims 2-4 are withdrawn.


Allowable Subject Matter
Claims 1-4, 7, 12, 15-16, and 19 are allowable over the prior art of record.  Withdrawn claims 2-4 depend on an allowable claim, and thus have been rejoined.


EXAMINER'S AMENDMENT
An examiner’s amendment to the Abstract appears below.  A new Abstract has been provided.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Thornton (Reg. No. 78,185) on 31 August 2021.

The Abstract has been amended to read as follows (clean version): 
A nuclear reactor containment atmospheric filter system includes dedicated piping, valves, a control system, and a chemical injection system.  An outlet of the piping can release atmospheric effluent from a reactor containment vessel into a lower portion of a spent fuel pool.  The chemical injection system can release a chemical into the spent fuel pool to facilitate a reaction with the released atmospheric effluent.  The reaction can assist in neutering deleterious environmental impact of the atmospheric effluent.  The filter system can filter and cool contaminated air and steam vapor released from the reactor containment vessel, and prevent vessel overpressure and radioactive release.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646